Order entered October 8, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00444-CR

                               CORTNEY WOODS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F16-76149-Y

                                            ORDER
       The clerk’s record shows appellant is indigent and notified the court reporter on April 17,

2018 that he was requesting the reporter’s record. After we granted an extension, the reporter’s

record was due July 12, 2018. When it was not filed, we notified court reporter Vearneas

Faggett that it was overdue and gave her thirty days in which to file the record. On September 7,

2018, we ordered Ms. Faggett to file the reporter’s record by September 21, 2018. We cautioned

Ms. Faggett that the failure to file the record by that date would result in the Court taking

whatever remedies it has available to ensure that the appeal proceeds in a timely fashion, which

might include ordering that she not sit until the complete reporter’s record is filed. To date, the

reporter’s record has not been filed and we have had no communication from Ms. Faggett.
           We ORDER court reporter Vearneas Faggett NOT TO SIT until she has filed the

complete reporter’s record in this appeal.

           We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Fargo,

Presiding Judge, Criminal District Court No. 7; Vearneas Faggett, official court reporter,

Criminal District Court No. 7; to the Dallas County Auditor’s Office; and to counsel for all

parties.




                                                    /s/   LANA MYERS
                                                          JUSTICE